DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
In the reply filed 5/17/2022, claims 1-2 are amended.  Claims 1 and 2 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mono-disc must be shown or the feature(s) canceled from the claim(s). The claims require a segmented mono-disc wheel, however the drawings do not appear to show structure corresponding to a mono-disc. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the amendments to the specification introduce new matter. Specifically, a “segmented mono-disc wheel” is not supported by the original disclosure. See MPEP 608.04.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims have been amended to be drawn to a segmented mono-disc wheel, and a method to operate a segmented mono-disc wheel, respectively.   The claims contain new matter, because a segmented mono-disc wheel is not found in the original disclosure. The original disclosure does not include the word disc.  Specifically, the original disclosure relates to self-controlled wheel. Those having ordinary skill in the art would understand a segmented mono-disc wheel encompasses a different scope than a self-controlled wheel. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For convenience, the claims are reproduced below:
Claim 1 (currently amended): A segmented mono-disc wheel having two or more parts that are manufactured so as to contact the support surface admitting of change in the mutual position of these parts in contact with a support surface.
Claim 2 (currently amended): A method to operate a segmented mono-disc wheel in which the mutual position of two or more parts of this wheel in contact with the support surface, is changed.

The claims are drawn to a segmented mono-disc wheel, and a method to operate a segmented mono-disc wheel, respectively.  It is unclear what is structurally required by the term mono-disc wheel. Is a disc required by the claims?  The confusion regarding this term is compounded due the deviation in language of the amended/new claims, when compared to the original disclosure. Those having ordinary skill in the art could reasonably interpret a segmented mono-disc wheel to include a wheel having multiple parts (“segmented”) and only one disc (“mono-disc”). 

	In the second line of claim 1 and the third line of claim 2, there is insufficient antecedent basis for “the support surface”. Applicant is encouraged to rephrase the term as: a support surface.    
Similarly, in the 3rd-4th lines claim 1, “a support surface” should be corrected to the support surface, since it refers to the support surface previously introduced in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zdrahal (US 9,216,612).

Regarding claim 1, Zdrahal teaches: a segmented mono-disc wheel (1) having two or more parts (see the “1st part” and “2nd part” in the figure below) that are manufactured so as to contact the support surface (22; see Fig. 6) admitting of change in the mutual position of these parts in contact with a support surface. In claim 1, it is understood that “these parts” refers to the previously claimed “two or more parts”. The wheel shown in Fig. 5 is understood to be a mono-disc wheel because it includes a single disc (mono-disc) located between elements 13 and 14.  Column 7, lines 41-48, and Col 6, lines 1-3 describe the operation of a change in the mutual position of the parts. See the annotated version of Fig. 5, below. 

    PNG
    media_image1.png
    435
    498
    media_image1.png
    Greyscale


Regarding claim 2, Zdrahal teaches: a method to operate a segmented mono-disc wheel (1) in which the mutual position of two or more parts (see the “1st part” and “2nd part” in the figure above) of this wheel in contact with the support surface (22; see Fig. 6), is changed. The wheel shown in Fig. 5 is understood to be a mono-disc wheel because it includes a single disc (mono-disc) located between elements 13 and 14.   Claimed elements are best shown in Fig. 6 and the annotated version of Fig. 5, above.  Column 7, lines 41-48, and Col 6, lines 1-3 describe the operation of a change in the mutual position of the parts. 

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered.

Applicant’s remarks address the drawing objection(s) previously applied. The Examiner thanks the Applicant for the submission of the new drawing. It is understood that Figs. 2-4 have been removed, and the Examiner agrees that the previously applied drawing objection has been overcome. A new drawing objection, necessitated by the amendments, is discussed above. 

Regarding remarks to the rejections to the claims under 35 U.S.C. 112: the Examiner acknowledges that the amendments to the claims overcome the rejection(s) previously applied. While the prior reasons for rejection are remedied, the claims have been amended substantially and new rejections under 35 U.S.C. 112 are applied as discussed above. 

Applicant’s remarks are made with regard to prior art no longer relied upon. Amendments to the claims necessitated a new ground(s) of rejection. Arguments to the Bowman have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been rejected/addressed as provided above.

Applicant states:
“Bowman (US 6,298,932) claims a multi-disc wheel assembly for a vehicle comprising (subject matter). In response, the amended claims clearly contain a completely different subject matter: a segmented mono-disc wheel.”
It appears that the Applicant has amended to use “mono-disc” language to distinguish over the structure from Bowman (US 6,298,932). However, the suggestion of a “segmented mono-disc wheel” is not found in the original disclosure, as discussed above. The only element within Applicant’s originally filed disclosure which resembles a disc is element 2: the rotor. However, the present invention requires at least two rotors, and so the rotor (2) could not read on a “mono-disc”. 

Applicant states: “Thus, in reality, the Examiner, as a “specialist in the relevant field of technology”, “easily conceives” at least that “manufacturing and operating the Self-controlled Wheel as a brushless electric motor wheel”, as shown in the drawing, in fact, without any uncertainty properly discloses the wheel, in the form of a mono-disc “as a rotor and a stator” segmented, i.e. consisting of several segments — parts, two or more of which are manufactured so as to contact the support surface admitting of change in the mutual position of these parts in contact with a support surface; and the method to operate this mono-disc wheel.”
The Examiner respectfully disagrees, as it is not easily conceived that a wheel, in the form of a mono-disc, is originally disclosed. Those having ordinary skill in the art would more likely understand the invention to correlate to a wheel including multiple discs, since the rotors are the only portion of the wheel which appear to resemble a disc. 
	
Regarding interpretation of the word “wheel”: a set of wheels which operate together (such as, by being positioned next to each other on a shared axle) can reasonably be called either a wheel, a set of wheels, a wheel assembly, etc. For the purposes of examination, it does not matter whether the prior art reference refers to this element as a “wheel” or “a set of wheels”, since such a reference is a mere choice of words with identical structural implications.  There is no structural difference between a wheel with two segments and two wheels.   This is evidenced by Zdrahal, where element 1 corresponds to a “wheel”.   Further Kamen (US 2002/0063006) similarly suggests that the term “wheel” can encompass various structures, including “clusters of wheels”. These references support that a wheel may be interpreted as multiple wheels. In Applicant’s own disclosure, the individual rotors could reasonably be understood to be wheels. In order to patentably distinguish the claimed invention from the prior art, there must be a structural difference between the claimed invention and the prior art. 

Applicant has included remarks with regard to the Examiner Note of the prior action (2/23/2022). It appears that the Applicant has taken offense to this section, however no offense was intended. The Examiner believes there is a misunderstanding, as it is customary to include such remarks for applications which are not associated with a registered attorney.  

In the Interview summary (5/17/2022), the Examiner states: “It is noted that the Applicant had not submitted any agenda or topics for discussion prior this interview. In the absence of an agenda/topics, the discussion may be limited, as the Examiner cannot anticipate the reasons for the Applicant's request for interview.”
In response, the Applicant states (formatting included): “FROM THE FULL CONTENT OF THE INTERVIEW HELD ON 05/16/2022, THE FULL RECORDING OF WHICH CERTAINLY EXISTS, ONE CAN NOT ONLY ASSESS THE OBJECTIVITY OF THE APPLICANT-INITIATED INTERVIEW SUMMERY, BUT IT IS ALSO EASY TO UNDERSTAND THAT "THE DISCUSSION MAY BE LIMITED" IF, FOR EXAMPLE, PERSISTENTLY EVADE INCONVENIENT, BUT QUITE OBVIOUS, CONCLUSIONS BASED ON QUITE OBVIOUS ARGUMENTS OF THE OTHER SIDE.” 
The Examiner maintains that the reasons for the request for interview cannot be anticipated by the Examiner, even if the Applicant finds topics for discussion to be obvious. The Applicant has been granted multiple interviews, each lasting in excess of an hour. As evidenced by at least the prosecution history and the time spent in discussion during interviews, it is clear that no arguments or conclusions have been evaded.

Applicant states: 
“Comment to the relevant messages:
In order to avoid preconception, subjective attitude, etc. misunderstandings, the above
text of the reply is also sent to:
Katherine Vidal (Kathi. Vidal@uspto.gov)
Wendy Garber (Wendy.Garber@USPTO.GOV)
Allen Shriver (JAllen.Shriver@USPTO.GOV)
and may also be the subject of discussion with representatives of the press and the public.”

As stated during e-mail correspondences (see appendix 5/17/2022), the present application is being examined according to the same standards of examination quality as any other application.
If the Applicant believes that the Examiner has made an error or has otherwise improperly rejected the claims, Applicant may file a Notice of appeal. Under 37 CFR 41.31(a)(1), an applicant for a patent dissatisfied with the primary examiner’s decision in the second or subsequent rejection of the applicant's claims may appeal to the Board for review of the examiner’s rejection by filing a notice of appeal. See MPEP 1204 II.
In an effort to reassure the Applicant that examination of the present application is fair and proper, the Examiner has requested that her supervisor, Allen Shriver, review and sign the present Official Action. 

Examiner Note:
The application is under final rejection. Applicant may consider the following options as next steps: 
File after final amendments under 35 CFR 1.116.  Information on After final replies can be found in MPEP 714.12, 714.13, 714.18. Some after-final replies qualify to entry under the After Final Consideration Pilot Program (AFCP 2.0). See: http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .
File a Request for Continued Examination (RCE) under 37 CFR 1.114. See MPEP 706.07(h). 
File a Notice of appeal: Notice of Appeal information is found in MPEP 1204. See: http://www.uspto.gov/sites/default/files/forms/aia0031.pdf   http://www.uspto.gov/sites/default/files/forms/aia0033.pdf  and http://www.uspto.gov/web/offices/com/sol/og/2005/week28/patbref.htm  (this program has been extended and currently exists as an option).   
Abandonment: the Applicant may choose to not continue to pursue a patent for the application. Abandonment can be in the form of express abandonment using Form PTO/AIA /24, or by failing to reply within the time period. See MPEP 711 for details regarding abandonment of patent applications.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618                                                                                                                                                                                            
/JAMES A SHRIVER II/            Supervisory Patent Examiner, Art Unit 3618